Name: Decision of the EEA Joint Committee No 107/98 of 27 November 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  consumption;  marketing;  European Union law;  deterioration of the environment
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(02)Decision of the EEA Joint Committee No 107/98 of 27 November 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0042 - 0042DECISION OF THE EEA JOINT COMMITTEENo 107/98of 27 November 1998amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 89/98 of 25 September 1998(1);Whereas Directive 97/56/EC of the European Parliament and of the Council of 20 October 1997 amending for the 16th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 4 (Council Directive 76/769/EEC) of Chapter XV of Annex II to the Agreement: "- 397 L 0056: Directive 97/56/EC of the European Parliament and of the Council of 20 October 1997 (OJ L 333, 4.12.1997, p. 1)."Article 2The texts of Directive 97/56/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 28 November 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 November 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 189, 22.7.1999, p. 62.(2) OJ L 333, 4.12.1997, p. 1.